Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 1 of 10




                                           MEMO ENDORSED
Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 2 of 10
Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 3 of 10
Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 4 of 10
Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 5 of 10
Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 6 of 10
Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 7 of 10
       Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 8 of 10




                                            Katherine Polk Failla


                                              February 24,

This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The
Court will retain jurisdiction over the terms and conditions of this
agreement only for the pendency of this litigation. Any party
wishing to make redacted or sealed submissions shall comply with
Rule 6(A) of this Court's Individual Rules of Civil Procedure.

The Clerk of Court is directed to mail a copy of this Order to
Plaintiff at his address of record.
        Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 9 of 10




                                           EXHIBIT A

The undersigned hereby acknowledges that s/he has read the Stipulation of Confidentiality and

Protective Order dated ___________ 2021, entered into the Matter entitled Royce Corley v.

Cyrus Vance, Jr., et al., 15 Civ. 1800 (KPF), understands the terms thereof. The undersigned

agrees not to use the Confidential Materials defined therein for any purpose other than in

connection with the prosecution of this case and will not further disclose the Confidential

Materials except in testimony taken in this case.




Date:                                                   Signature:



                                                        Print Name:



                                                        Occupation:




                                                    9
Case 1:15-cv-01800-KPF Document 404 Filed 02/24/21 Page 10 of 10
